Wilson, P. J.
The facts in this case are the same as those of the preceding case, number 2190, of the same title, and are fully set forth in the opinion in that ease. In this, it seems that the same application was made except upon an amended petition. The prayer was somewhat different from that in the other, it being only that “the court duly recognize their due appointment as in said writing and act contained, and that the same may be made a matter of record in the said assignment proceeding in this court.” The petition was denied.
For the reasons given in the preceding case, the appeal must be dismissed. Appeal dismissed.